Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we vacate that part of the Court of Appeals opinion considering whether the defendants were precluded, under principles of collateral estoppel, from arguing that the 1999 amendment to the Civil Rights Act, MCL 37.2301(b), is constitutional and whether the 1999 amendment to the Civil Rights Act violates equal protection. In light of the Court of Appeals ruling that plaintiffs’ complaint should be dismissed under the Prisoner Litigation Reform Act, MCL 600.5501 et seq., it was unnecessary to resolve the remaining issues. In all other respects, the applications for leave to appeal are denied, because we are not persuaded that the remaining questions presented should be reviewed by this Court.